                   Case 2:21-cv-01157-BJR Document 18 Filed 09/16/21 Page 1 of 3




 1                                                    THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3
                                  UNITED STATES DISTRICT COURT
 4                               WESTERN DISTRICT OF WASHINGTON

 5
     VALERIE ROGOFF, for herself and others
 6   similarly situated,
                                                              No. 2:21-cv-01157-BJR
 7                  Plaintiff,
                                                              UNOPPOSED MOTION AND
 8         v.                                                 PROPOSED ORDER TO EXTEND
                                                              TIME TO ANSWER COMPLAINT
     T-MOBILE USA, INC.,
 9
                    Defendant.
10

11

12

13              Under Western District of Washington Local Rules 7(d)(1) and 10(g), Defendant T-Mobile

14   USA, Inc., moves the Court to extend T-Mobile’s deadline to answer or otherwise respond to the

15   Complaint in the above-captioned action for a total of 30 days through October 18, 2021.1 Plaintiff

16   Valerie Rogoff does not oppose T-Mobile’s requested relief.

17              Good cause exists for this extension. The Complaint contains 148 paragraphs and alleges

18   seven separate counts. ECF No. 1. And as shown in Plaintiff’s notices, more than 20 related cases

19   have been filed in this District and elsewhere. ECF Nos. 8, 11. The additional 30 days will allow

20   the parties to discuss global issues and provide T-Mobile time to investigate the allegations in the

21   Complaint. This is the first request for an extension.

22
     1
      Thirty days from T-Mobile’s current response deadline is Sunday, October 17, 2021. See ECF
23   No. 10 (service of process dated August 26, 2021); Fed. R. Civ. P. 12(a). So T-Mobile’s new
     deadline would “run until the end of the next day that is not a Saturday, Sunday, or legal holiday.”
24   Fed. R. Civ. P. 6(a)(1)(C).
                                                                        Perkins Coie LLP
         UNOPPOSED MOTION TO EXTEND TIME                           1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
         (No. 2:21-cv-01157-BJR) - 1                                   Phone: 206.359.8000
                                                                        Fax: 206.359.9000
     153857933.1
                   Case 2:21-cv-01157-BJR Document 18 Filed 09/16/21 Page 2 of 3




 1   Dated: September 14, 2021

 2   By: /s/ Steve Y. Koh
     Steve Y. Koh, WSBA No. 23284
 3   Kathleen M. O’Sullivan, WSBA No. 27850
     Lauren J. Tsuji, WSBA No. 55839
 4   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 5   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 6   Facsimile: 206.359.9000
     E-mail: SKoh@perkinscoie.com
 7            KOSullivan@perkinscoie.com
              LTsuji@perkinscoie.com
 8
     Kristine McAlister Brown (pro hac vice forthcoming)
 9   ALSTON & BIRD LLP
     1201 West Peachtree Street
10   Atlanta, GA 30309
     Telephone: (404) 881-7000
11   Facsimile: (404) 881-7777
     E-Mail: kristy.brown@alston.com
12
     Attorneys for Defendant T-Mobile USA, Inc.
13

14

15

16

17

18

19

20

21

22

23

24
                                                                Perkins Coie LLP
      UNOPPOSED MOTION TO EXTEND TIME                      1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
      (No. 2:21-cv-01157-BJR) - 2                              Phone: 206.359.8000
                                                                Fax: 206.359.9000
     153857933.1
                   Case 2:21-cv-01157-BJR Document 18 Filed 09/16/21 Page 3 of 3




 1
                                              ORDER
 2   IT IS SO ORDERED.
 3   Dated this 16th day of September 2021.

 4

 5                                                         s/Barbara J. Rothstein
                                                           Barbara J. Rothstein
 6                                                         U.S. District Court Judge

 7
     Presented by:
 8
     By: /s/ Steve Y. Koh
 9   Steve Y. Koh, WSBA No. 23284
     Kathleen M. O’Sullivan, WSBA No. 27850
10   Lauren J. Tsuji, WSBA No. 55839
     PERKINS COIE LLP
11   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
12   Telephone: 206.359.8000
     Facsimile: 206.359.9000
13   E-mail: SKoh@perkinscoie.com
              KOSullivan@perkinscoie.com
14            LTsuji@perkinscoie.com

15   Kristine McAlister Brown (pro hac vice forthcoming)
     ALSTON& BIRD LLP
16   1201 West Peachtree Street
     Atlanta, GA 30309
17   Telephone: (404) 881-7000
     Facsimile: (404) 881-7777
18   E-Mail: kristy.brown@alston.com

19   Attorneys for Defendant T-Mobile USA, Inc.

20

21

22

23

24
                                                                Perkins Coie LLP
      UNOPPOSED MOTION TO EXTEND TIME                      1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
      (No. 2:21-cv-01157-BJR) - 3                              Phone: 206.359.8000
                                                                Fax: 206.359.9000
     153857933.1
